     Case 1:20-cv-02031-JSR Document 70 Filed 08/13/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,            Civil Action No. 1:20-cv-02031-JSR


                            Plaintiff,              STIPULATION OF SUBSTITUTION
                                                    OF COUNSEL AND [PROPOSED]
                       v.                           ORDER

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS and MICHELLE D. WILSON,
                            Defendants.

              IT IS HEREBY STIPULATED AND AGREED that the law firm of Paul,

Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,

New York 10019-6064 and 2001 K Street, W, Washington, DC 20006-1047, will be and

hereby is substituted for K&L Gates, 210 Sixth Street, Pittsburgh, PA 15222, 1601 K

Street, NW, Washington, DC 20006, and 599 Lexington Avenue, New York, NY 10022,

as counsel of record for defendant World Wrestling Entertainment, Inc. in the above-

captioned action.


Dated: August 12, 2020
       New York, New York
                                            K&L GATES LLP


                                            By:
                                            Jerry S. McDevitt (pro hac vice)
                                            210 Sixth Street
                                            Pittsburgh, PA 15222

                                            Stephen G. Topetzes (pro hac vice)
                                            Theodore L. Kornobis
                                            1601 K Street, NW
                                            Washington, DC 20006
Case 1:20-cv-02031-JSR Document 70 Filed 08/13/20 Page 2 of 3




                               Joanna A. Diakos
                               599 Lexington Avenue
                               New York, NY 10022


                               PAUL, WEISS, RIFKIND,
                               WHARTON & GARRISON LLP


                               By:
                               Theodore V. Wells, Jr.
                               Daniel J. Kramer
                               Richard C. Tarlowe
                               1285 Avenue of the Americas
                               New York, NY 10019-6064
                               (212) 373-3000

                               Justin Anderson
                               2001 K Street, NW
                               Washington, DC 20006-1047
                               (202) 223-7300




                              2
          Case 1:20-cv-02031-JSR Document 70 Filed 08/13/20 Page 3 of 3




                       CONSENT TO SUBSTITUTION OF COUNSEL

               The undersigned, defendant World Wrestling Entertainment, Inc. hereby consents

to the proposed substitution of counsel as set forth above.

                                              WORLD WRESTLING ENTERTAINMENT,
                                              INC.,




                                                  By:
                                                  Brian Nurse
                                                  SVP, General Counsel & Secretary
                                                  World Wrestling Entertainment, Inc.




    SO ORDERED:

    Dated: August __, 2020                            ________________________________
           New York, New York                         Hon. Jed S. Rakoff
                                                      United States District Judge




                                                 3
